Order entered April 12, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-00299-CR
                                       No. 05-12-00300-CR

                        COURTNI MICHELLE SCHULZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                      Trial Court Cause Nos. F10-00501-J, F11-00342-J

                                            ORDER
       The Court REINSTATES these appeals.

       On February 27, 2013, we ordered the trial court to conduct a hearing to determine the

proper amount of restitution. We ADOPT the finding that the parties have reached an agreement

regarding the amount of restitution.

       We ORDER the trial court to file a supplemental record, WITHIN THIRTY DAYS

from the date of this order, that contains an order modifying the conditions of community

supervision setting out the amount of restitution as agreed by the parties


                                                       /s/   DAVID L. BRIDGES
                                                             JUSTICE